Citation Nr: 1627548	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  13-28 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1993 to August 1996 and from September 1997 to December 31, 2005.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    


FINDING OF FACT

Sleep apnea is reasonably shown to have resulted, at least in part, from the Veteran's service-connected coronary artery disease.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 2006 rating decision, the RO granted service connection for coronary artery disease.  This disability is currently rated as 60 percent disabling.  

In April 2010, the Veteran underwent a sleep study, which produced a diagnosis of sleep apnea.  As a result, he was prescribed CPAP therapy.  Subsequently, in an April 2015 letter, the Veteran's private treating cardiologist indicated that he believed the Veteran's sleep apnea was the result of his heart condition (i.e. coronary artery disease).  On the other hand, in a September 2015 opinion, a VA nurse practitioner found that there was no objective data to support the Veteran's CAD causing or aggravating his sleep apnea. While the September 2015 opinion was accompanied by a specific rationale, the earlier April 2015 opinion was rendered by a cardiologist who presumably has more expertise on the relationship between coronary artery disease and sleep apnea.  Consequently, the Board finds that the medical opinion evidence is in equipoise as to whether the Veteran's coronary artery disease has caused or aggravated his sleep apnea.   Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for sleep apnea as secondary to service-connected coronary artery disease is warranted.  38 C.F.R. § 3.102, 3.303, 3.310; Alemany v. Brown, 9 Vet. App. 518 (1996).

ORDER

Service connection for sleep apnea as secondary to service-connected coronary artery disease is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


